         Case 1:21-cv-00934-AJN Document 70 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        7/23/2021



  Harleysville Worcester Insurance Company, et al.,

                        Plaintiffs,                                              21-cv-934 (AJN)

                –v–                                                                  ORDER

  Consigli & Associates, LLC, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The initial pretrial conference in this matter will proceed today at 3:15 p.m. as scheduled.

The parties and members of the public may access the proceeding by dialing 888-363-4749 and

entering access code 9196964#.


       SO ORDERED.


Dated: July 23, 2021                              __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
